DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are not found persuasive.  The applicant contends that the selection of the location is responsive to the estimating has not been shown; however, the claim language is unclear how the estimating is performed for the location, as highlighted in the rejection under Rule 112.  Additionally, applicant’s arguments appear to take a position which is not supported by the originally filed disclosure, for the rationale further expounded below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, the phrase “estimating said protein activity level of tissue of said location prior to applying said therapy”, in combination with the other steps and language of the claim, fails to be supported by the originally filed disclosure.  Specifically, the examiner finds no step or description in the specification where, how, or when the protein activity levels are “estimated”.  In addition, the disclosure discusses at length the measurement of protein activity levels, but they are all measured based on a response to some level of stimulation.  In one embodiment, the specification appears to discuss transplant cases, but those embodiments do not require application of therapy, or a selecting of a location in any tissue as claimed.  Accordingly, the combination of .
Claims 2-28 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 1, the newly amended language “wherein said selecting comprises estimating a protein activity level of tissue of said location prior to applying said therapy” is vague, unclear, and confusing.  Initially, it is unclear and confusing how the selecting comprises estimating a level of tissue of said location…and selecting the location based on the protein activity level – when the protein activity level is already “estimated” at the said location.  Additionally, it is vague and unclear how It appears that the selecting of a location in the tissue can simply be based on an “estimation” which could be a “rough calculation” or “approximation”.  This requires no measuring or acquisition of anything related to a protein level; accordingly, it appears 
Claims 2-28 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
Claims 2-3, 10-20, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 2, the claim recites the language “deciding on suitability of a location of the therapy application…based on an effect of the protein activity levels of a test therapy.”  It is unclear how this test therapy is performed and how it is capable of being performed in addition to the selecting and applying steps as set forth in claim 1.  It appears the location has already been selected, without regard for the suitability of a location, and the disclosure indicates no steps involving verifying or adjusting the location based on a measurement of suitability.  In addition, with regard to claim 3, the disclosure fails to enable one skilled in the art how to perform a test therapy “outside the body”, in combination with the requirements set forth in claim 1 where a protein level is estimated, and a location is selected in the tissue.  
Claims 3, 10-20, and 25-28 are rejected under the same rationale as claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Flueck (US 2009/0280103).  Flueck teaches a method of therapy location placement for therapy of a tissue, comprising: estimating a protein activity level of tissue at the location, selecting a location based on a protein activity level at the location and applying therapy to the location according to said selecting (e.g. ¶¶ 160-164 – where the examiner notes that the phosphorylation level is an estimation of protein activity level as described throughout applicant’s disclosure).  The examiner maintains that the present claim language does not require any measure, calculation, or determination of data or values which define a protein activity level; accordingly, the prior art of Flueck continues to meet the claimed limitations as the location is clearly based on an estimated protein activity level that is expected to improve.
Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Rosenzweig (US 2005/0095227).  Rosenzweig teaches a method of therapy location placement for therapy of a tissue, comprising: estimating a protein activity level of tissue at the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (USP# 6,810,286) in view of Flueck (US 2009/0280103).
Regarding claims 1 and 21-28, Donovan teaches a method of therapy location placement for therapy of a tissue, comprising: selecting a location in the tissue based on a protein activity level at the location (e.g. Col 2, ll 20-54; Col 4, ll 48-53); applying a therapy to the location according to said selecting (e.g. Col 7, ll 14-18).  Donovan discusses stimulation directed at increasing protein levels; however, the prior art fails to expressly disclose estimating the protein activity level of the tissue prior to applying the therapy.  In the same field of endeavor, Flueck teaches the estimation of protein activity level both prior and before stimulation in order to provide the best therapy for the patient (e.g. ¶¶ 160-164).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date to incorporate a similar method of measuring and estimating a protein activity level of the tissue prior to the therapy as taught by Donovan, in order to yield the predictable results of providing an effective way of targeting specific cardiac tissue with poor protein activity levels.
Regarding claim 2, Donovan further decides on suitability of the placement based on an effect of the protein activity levels of said test therapy (e.g. Col 2, ll 27-30; Col 4, ll 48-53).
Regarding claims 3-5, it is noted that the test therapy is applied outside the body, and includes electrical therapy of an organ – specifically for the heart (e.g. Col 2, ll 36-44; Col 9, ll 22-35, etc.).
Regarding claims 6-10, Donovan indicates an embodiment where the stimulation is performed in vivo (e.g. Col 10, ll 64-68) and the electrode is placed at a location or a plurality of locations (e.g. Col 8-9, ll 65-8).
Regarding claims 11-18, a desired change in protein activity is determined, where electrical parameters are selected and applied to cause a desired change (e.g. Col 2, ll 20-54.  It is noted that the efficacy of achieving the change/modification is measured and electrical parameters are determined for achieving the same modification more efficiently (e.g. Col 2, ll 20-54, Col 4, ll 48-53).
Regarding claims 19-20, it is noted that the stimulation cited above results in phosphorylation at the target region due to the VEGF antibody binding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792